576DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-7, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (US PGPUB 2020/0327044; hereinafter “Pi”) in view of Porter et al. (US Patent 9,559,928; hereinafter “Porter”), in view of Goldstein et al. (US PGPUB 2014/0215435; hereinafter “Goldstein”) and in view of Moon (US PGPUB 2006/0195817; hereinafter “Moon”).
Claim 1: (Currently Amended)
Pi teaches a method comprising: 
executing, as part of a computing environment that is running a plurality of different applications, a single testing scenario to characterize performance of each application of the plurality of different applications ([0007] “a method for constructing a test scenario and an information processing device capable of implementing the method, which can be used for constructing an appropriate test scenario for a target application which is executed through a plurality of executable applications in distributed nodes in an asynchronous manner.”),
wherein the single testing scenario comprises a path test along which the plurality of different applications are tested ([0008] “The method includes: constructing an invocation relationship graph representing a plurality of functions included in the plurality of executable applications… traversing the invocation relationship graph to obtain possible function paths among the functions and determining, based on a plurality of risk types of functions in each function path of the possible function paths, risk types of the function path; and determining, according to the risk types of the function path, a type of a test scenario for the function path.”).

With further regard to Claim 1, Pi does not teach the following, however, Porter teaches:
monitoring, during the execution of the single testing scenario, various performance metrics associated with the plurality of different applications (Col. 2 Ln. 48: “The test coverage measurement system 100 may include a plurality of components for monitoring interactions between services and generating metrics and/or other information based on the monitored interactions.” Col. 22 Ln. 32: “various metadata may also be included within such call graph data structure, such as timestamps… and/or any errors encountered while processing a given request… These timestamps may be appended to the call graph data structure to designate latency times between services (e.g., by calculating the time difference between when a request is sent and when it is received). In other cases, metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request.”); and
wherein the single testing scenario is generated by:
monitoring different service calls being executed by each of a plurality of automates across the plurality of different applications (Col. 2 Ln. 35: “interactions between services (e.g., call paths) in a production environment may be monitored over a period of time. Similarly, interactions between services (e.g., call paths) in a test environment may be monitored over a period of time. The interactions in the production environment may be compared to the interactions in the test environment. Based on the comparison, a metric and/or report may be generated to indicate the degree to which the test interactions cover the production interactions.”); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Pi with the monitoring and service request tree as taught by Porter since “the generated call graph data structures described herein may be utilized for analytical purposes” (Porter Col. 23 Ln. 63).

With further regard to Claim 1, Pi in view of Porter does not teach the following, however, Goldstein teaches:
removing cyclic dependencies in the service request tree such that reusable testing components are used by multiple applications ([0017] “FIG. 5 is a schematic illustration that illustrates cyclic dependencies in an exemplary strongly connected component (SCC).” [0057] “the detection of SCCs by Tarjan's algorithm (R. E. Tarjan, ‘Depth-first search and linear graph algorithms’, SIAM J. Comput., vol. 1, no. 2, pp. 146-160, 1972),” wherein Fig. 5 shows an example the of the generated graph, i.e. the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Pi in view of Porter with the removing of cyclic dependencies as taught by Goldstein as this “saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components” (Goldstein [0002]).

With further regard to Claim 1, Pi in view of Porter and Goldstein does not teach the following, however, Moon teaches:
providing data characterizing the performance metrics ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Pi in view of Porter and Goldstein with the reusable testing components only being executed once as taught by Moon as this “may also save the human operator from redefining the test data, or at least give the operator an option between defining new test data and using predefined test data, if the predefined test data is compatible with the test being designed” (Moon [0008]).

Claim 2:
Pi in view of Porter, Goldstein and Moon teaches the method of claim 1, and Moon further teaches:


Claim 6:
Pi in view of Porter, Goldstein and Moon teaches the method of claim 1, and Porter further teaches wherein the monitoring comprises:
capturing and storing snippets of the calls (Col. 12 Ln. 6: “the system and method for tracking service requests, request identifiers embedded within such service calls (or located elsewhere) may be utilized to generate a stored representation of a call graph for a given request. In various embodiments, such request identifiers may be stored in log files associated with various services. For instance, a service may store identifiers for inbound requests in an inbound request log and/or store identifiers for outbound requests in an outbound request log. In various embodiments, call graph generation 

Claim 7:
Pi in view of Porter, Goldstein and Moon teaches the method of claim 6, and Porter further teaches wherein the monitoring comprises:
capturing and storing entity set details for the calls (Col. 12 Ln. 35: “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” Col. 19 Ln. 61: “In various embodiments, log data may specify, for each request identifier, the service that generated the request identifier and/or the service that received the request identifier.”).

Claim 9: (Currently Amended)
Pi teaches a system comprising:
at least one data processor (Fig. 9: CPU 901); and 
memory storing instructions which, when executed by at least one data processor, result in operations comprising (Fig. 9: ROM 902. [0095] “In FIG. 9, a central processing unit (CPU) 901 performs various processing in accordance with a program stored in a read only memory (ROM) 902 or a program loaded from a storage portion 908 to a random-access memory (RAM) 903.”):
executing, as part of a computing environment that is running a plurality of different applications, a single testing scenario to characterize performance of each ,
wherein the single testing scenario comprises a path test along which the plurality of different applications are tested ([0008] “The method includes: constructing an invocation relationship graph representing a plurality of functions included in the plurality of executable applications… traversing the invocation relationship graph to obtain possible function paths among the functions and determining, based on a plurality of risk types of functions in each function path of the possible function paths, risk types of the function path; and determining, according to the risk types of the function path, a type of a test scenario for the function path.”).

With further regard to Claim 9, Pi does not teach the following, however, Porter teaches:
monitoring, during the execution of the single testing scenario, various performance metrics associated with the plurality of different applications (Col. 2 Ln. 48: “The test coverage measurement system 100 may include a plurality of components for monitoring interactions between services and generating metrics and/or other information based on the monitored interactions.” Col. 22 Ln. 32: “various metadata may also be included within such call graph data structure, such as timestamps… and/or any errors encountered while processing a given request… These timestamps may be 
wherein the single testing scenario is generated by:
monitoring different service calls being executed by each of a plurality of automates across the plurality of different applications (Col. 2 Ln. 35: “interactions between services (e.g., call paths) in a production environment may be monitored over a period of time. Similarly, interactions between services (e.g., call paths) in a test environment may be monitored over a period of time. The interactions in the production environment may be compared to the interactions in the test environment. Based on the comparison, a metric and/or report may be generated to indicate the degree to which the test interactions cover the production interactions.”); and
generating a service request tree based on the different monitored service calls for all of the applications (Col. 4 Ln. 13: “The instrumentation (e.g., a reporting agent associated with each service) may collect and report data associated with each inbound request, outbound request, or other service interaction … processed by a service.” Col. 4 Ln. 21: “the call graph generation functionality 120 may generate and store data indicative of a hierarchy of call pathways between services. The call pathways may represent inbound service requests and outbound service requests relative to a particular service” Col. 4 Ln. 41: “a call graph may in some cases be a deep and broad tree with multiple branches each representing a series of related service calls.”).


With further regard to Claim 9, Pi in view of Porter does not teach the following, however, Goldstein teaches:
removing cyclic dependencies in the service request tree such that reusable testing components are used ([0017] “FIG. 5 is a schematic illustration that illustrates cyclic dependencies in an exemplary strongly connected component (SCC).” [0057] “the detection of SCCs by Tarjan's algorithm (R. E. Tarjan, ‘Depth-first search and linear graph algorithms’, SIAM J. Comput., vol. 1, no. 2, pp. 146-160, 1972),” wherein Fig. 5 shows an example the of the generated graph, i.e. the “service request tree”. [0052] “class C3 of Package 1 depends on class C7 of package 2 and class C2 of package 1 depends on Class 7 of package 2 and thus package 1 and package 2 are cyclically dependent on each other as shown in FIG. 5.” [0055] “Computerized method 300 selects to untangle package 1 in its second iteration … Package 1 is isolated now, has no cyclic dependencies and is also removed from the SCC.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Pi in view of Porter with the removing of cyclic dependencies as taught by Goldstein as 

With further regard to Claim 9, Pi in view of Porter and Goldstein does not teach the following, however, Moon teaches:
providing data characterizing the performance metrics ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”); and
wherein the reusable testing components used by multiple applications are only executed once across all of the different monitored service calls ([0020] “The exemplary UI modeling described herein creates a reusable definition of each object and relationship in the hierarchy of a given workflow model, and then creates sets of reusable test data for each part of a test. The model, the reusable definitions, and the sets of test data are capable of being stored. When the model is rearranged, or a part of the model is to be used in another model, the definitions and test data are retrieved from storage.” [0025] “At the data recording engine 204 a parameters recorder 206 and a real time variables tracker 208 may be included to determine information to be placed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Pi in view of Porter and Goldstein with the reusable testing components only being executed once as taught by Moon as this “may also save the human operator from redefining the test data, or at least give the operator an option between defining new test data and using predefined test data, if the predefined test data is compatible with the test being designed” (Moon [0008]).

Claim 10:
Pi in view of Porter, Goldstein and Moon teaches the system of claim 9, and Moon further teaches:
wherein the providing data comprises at least one of: displaying the data characterizing the performance metrics, loading the data characterizing the performance metrics into memory, storing the data characterizing the performance metrics, or transmitting the data characterizing the performance metrics to a remote computing system ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case 

Claim 14:
Pi in view of Porter, Goldstein and Moon teaches the system of claim 9, and Porter further teaches wherein the monitoring comprises:
capturing and storing snippets of the calls (Col. 12 Ln. 6: “the system and method for tracking service requests, request identifiers embedded within such service calls (or located elsewhere) may be utilized to generate a stored representation of a call graph for a given request. In various embodiments, such request identifiers may be stored in log files associated with various services. For instance, a service may store identifiers for inbound requests in an inbound request log and/or store identifiers for outbound requests in an outbound request log. In various embodiments, call graph generation logic may generate a representation of a call graph from identifiers retrieved from such logs”).

Claim 15:
Pi in view of Porter, Goldstein and Moon teaches the system of claim 14, and Porter further teaches wherein the monitoring further comprises:
capturing and storing entity set details for the calls (Col. 12 Ln. 35: “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” Col. 19 Ln. 61: “In various embodiments, log data may .

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Porter, Goldstein and Moon as applied to claims 1 and 9 above, and further in view of Hoffner et al. (US PGPUB 2017/0300402; hereinafter “Hoffner”).
Claim 3: (Currently Amended)
Pi in view of Porter, Goldstein and Moon teaches all the limitations of claim 1 as described above. Pi in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the service calls are according to an open data protocol (ODATA) ([0016] “In some instances, the request(s) and/or response(s) may be OData request(s) and/or OData response(s). Such request(s) and response(s) may be arranged according to any suitable version of the Open Data Protocol (OData).” [0032] “The backend 132 may provide any number of OData service(s) 134 that process OData requests from the application(s) 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Pi in view of Porter, Goldstein and Moon with the ODATA service call protocol type as taught by Hoffner in order to “provide a mock server that can be used in various types of positive testing and negative testing” (Hoffner [0016]).

Claim 4: 

wherein the single testing scenario only executes each ODATA service call once (Col. 24 Ln. 1: “various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth.”).

Claim 5:
Pi in view of Porter, Goldstein and Moon teaches all the limitations of claim 1 as described above. Pi in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the computing environment comprises a plurality of clients executing the applications in connection with a cloud-based server ([0032] “The backend 132 may include any suitable number and/or type of computing devices, such as … distributed computing devices (e.g., cloud servers).” [0083] “The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”).


Claim 11: (Currently Amended)
Pi in view of Porter, Goldstein and Moon teaches all the limitations of claim 9 as described above. Pi in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the service calls are according to an open data protocol (ODATA) ([0016] “In some instances, the request(s) and/or response(s) may be OData request(s) and/or OData response(s). Such request(s) and response(s) may be arranged according to any suitable version of the Open Data Protocol (OData).” [0032] “The backend 132 may provide any number of OData service(s) 134 that process OData requests from the application(s) 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Pi in view of Porter, Goldstein and Moon with the ODATA service call protocol type as taught by Hoffner in order to “provide a mock server that can be used in various types of positive testing and negative testing” (Hoffner [0016]).

Claim 12: 

wherein the single testing scenario only executes each ODATA service once (Col. 24 Ln. 1: “various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth.”).

Claim 13: 
Pi in view of Porter, Goldstein and Moon teaches all the limitations of claim 9 as described above. Pi in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the computing environment comprises a plurality of clients executing the applications in connection with a cloud-based server ([0032] “The backend 132 may include any suitable number and/or type of computing devices, such as … distributed computing devices (e.g., cloud servers).” [0083] “The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”).
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Porter, Goldstein and Moon as applied to claims 1 and 9 above, and further in view of Yan et al. (US PGPUB 2010/0312762; hereinafter “Yan”).
Claim 8:
Pi in view of Porter, Goldstein and Moon teaches all the limitations of claim 1 as described above. Pi in view of Porter, Goldstein and Moon does not teach the following, however, Yan teaches:
further comprising identifying a longest path in the service request tree as a critical path ([0082] “the workload manager 146 may determine from the critical path selector a next-best critical path, i.e., a next-longest or next-slowest critical path … Thus, it may be appreciated from this example and from the description herein that the term critical path in this description may refer both to an actual or literal critical path which is the longest path of the existing query paths through a query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Pi in view of Porter, Goldstein and Moon with the critical path identification as taught by Yan in order “To improve the elapsed time of one running query, the described 

Claim 16:
Pi in view of Porter, Goldstein and Moon teaches all the limitations of claim 9 as described above. Pi in view of Porter, Goldstein and Moon does not teach the following, however, Yan teaches wherein the operations further comprise:
identifying a longest path in the service request tree as a critical path ([0082] “the workload manager 146 may determine from the critical path selector a next-best critical path, i.e., a next-longest or next-slowest critical path … Thus, it may be appreciated from this example and from the description herein that the term critical path in this description may refer both to an actual or literal critical path which is the longest path of the existing query paths through a query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Pi in view of Porter, Goldstein and Moon with the critical path identification as taught by Yan in order “To improve the elapsed time of one running query, the described techniques may be used which assign more available cores to the operators in the CP” (Yan [0111]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Porter, in view of Pettovello (US PGPUB 2007/0174309; hereinafter “Pettovello”), in .
Claim 17: (Currently Amended)
Pi teaches a non-transitory computer program product storing instructions which, when executed by at least one computing device, result in operations comprising ([0095] “In FIG. 9, a central processing unit (CPU) 901 performs various processing in accordance with a program stored in a read only memory (ROM) 902 or a program loaded from a storage portion 908 to a random-access memory (RAM) 903.”):
executing, as part of a computing environment that is running a plurality of different applications, a single testing scenario to characterize performance of each application of the plurality of different applications ([0007] “a method for constructing a test scenario and an information processing device capable of implementing the method, which can be used for constructing an appropriate test scenario for a target application which is executed through a plurality of executable applications in distributed nodes in an asynchronous manner.”),
wherein the single testing scenario comprises a path test along which the plurality of different applications are tested ([0008] “The method includes: constructing an invocation relationship graph representing a plurality of functions included in the plurality of executable applications… traversing the invocation relationship graph to obtain possible function paths among the functions and determining, based on a plurality of risk types of functions in each function path of the possible function paths, risk types of the function path; and determining, according to the risk types of the function path, a type of a test scenario for the function path.”).

With further regard to Claim 17, Pi does not teach the following, however, Porter teaches:
monitoring, during the execution of the single testing scenario, various performance metrics associated with the plurality of different applications (Col. 2 Ln. 48: “The test coverage measurement system 100 may include a plurality of components for monitoring interactions between services and generating metrics and/or other information based on the monitored interactions.” Col. 22 Ln. 32: “various metadata may also be included within such call graph data structure, such as timestamps… and/or any errors encountered while processing a given request… These timestamps may be appended to the call graph data structure to designate latency times between services (e.g., by calculating the time difference between when a request is sent and when it is received). In other cases, metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request.”); and
wherein the single testing scenario is generated by:
monitoring different service calls being executed by each of a plurality of automates across the plurality of different applications (Col. 2 Ln. 35: “interactions between services (e.g., call paths) in a production environment may be monitored over a period of time. Similarly, interactions between services (e.g., call paths) in a test environment may be monitored over a period of time. The interactions in the production environment may be compared to the interactions in the test environment. Based on the comparison, a metric and/or report may be generated to indicate the degree to which the test interactions cover the production interactions.”); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Pi with the monitoring and service request tree as taught by Porter since “the generated call graph data structures described herein may be utilized for analytical purposes” (Porter Col. 23 Ln. 63).

With further regard to Claim 17, Pi in view of Porter does not teach the following, however, Pettovello teaches:
generating the service request tree by identifying whether each called service corresponding to the different monitored service calls has a corresponding root node reference in a hashmap ([0020] “The term ‘generic index data structure’ as used herein refers to any defined index data structure such as … Hash Map.” [0033] “the index structure also includes a set of index attributes associated with each index key. Each set of attributes includes a reference selected from the group consisting of: a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Pi in view of Porter with the hashmap usage as taught by Pettovello in order “to improve query, insert, delete and update efficiency” (Pettovello [0032]).

With further regard to Claim 17, Pi in view of Porter and Pettovello does not teach the following, however, McNamara teaches:
generating, using a cloud reporting tool, a longest path in the service request tee as a critical path ([0012] “provide cloud-based access by communication devices.” [0054] “This process determines which activities are ‘critical’ (i.e., on the longest path). see also Claim 5 of McNamara, “wherein the real-time information reporting system manages information related to the physical infrastructure and end-to-end services reporting systems so as … provide cloud-based access by client communication devices.” [0055] “Database types include, for example, active, cloud.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program 

With further regard to Claim 17, Pi in view of Porter, Pettovello and McNamara does not teach the following, however, Goldstein teaches:
removing cyclic dependencies in the service request tree such that reusable testing components are used by multiple applications ([0017] “FIG. 5 is a schematic illustration that illustrates cyclic dependencies in an exemplary strongly connected component (SCC).” [0057] “the detection of SCCs by Tarjan's algorithm (R. E. Tarjan, "Depth-first search and linear graph algorithms", SIAM J. Comput., vol. 1, no. 2, pp. 146-160, 1972),” wherein Fig. 5 shows an example the of the generated graph, i.e. the “service request tree”. [0052] “class C3 of Package 1 depends on class C7 of package 2 and class C2 of package 1 depends on Class 7 of package 2 and thus package 1 and package 2 are cyclically dependent on each other as shown in FIG. 5.” [0055] “Computerized method 300 selects to untangle package 1 in its second iteration … Package 1 is isolated now, has no cyclic dependencies and is also removed from the SCC.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Pi in view of Porter, Pettovello and McNamara with the removing of cyclic dependencies as taught by Goldstein as this “saves development 

With further regard to Claim 17, Pi in view of Porter, Pettovello, McNamara and Goldstein does not teach the following, however, Moon teaches:
providing data characterizing the performance metrics ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”); 
wherein the reusable testing components used by multiple applications are only executed once across all of the different monitored service calls ([0020] “The exemplary UI modeling described herein creates a reusable definition of each object and relationship in the hierarchy of a given workflow model, and then creates sets of reusable test data for each part of a test. The model, the reusable definitions, and the sets of test data are capable of being stored. When the model is rearranged, or a part of the model is to be used in another model, the definitions and test data are retrieved from storage.” [0025] “At the data recording engine 204 a parameters recorder 206 and a real time variables tracker 208 may be included to determine information to be placed 
wherein: 
the providing data comprises at least one of: displaying the data characterizing the performance metrics, loading the data characterizing the performance metrics into memory, storing the data characterizing the performance metrics, or transmitting the data characterizing the performance metrics to a remote computing system ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Pi in view of Porter, Pettovello, McNamara and Goldstein with the reusable testing components only being executed once as taught by Moon as this “may also save the human operator from redefining the test data, or at least give the operator an option between defining new test data and using predefined test data, if the predefined test data is compatible with the test being designed” (Moon [0008]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon as applied to claim 17 above, and further in view of Hoffner.
Claim 18: (Currently Amended)
Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon teaches all the limitations of claim 17 as described above. Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon does not teach the following, however, Hoffner teaches wherein:
the service calls are according to an open data protocol (ODATA) ([0016] “In some instances, the request(s) and/or response(s) may be OData request(s) and/or OData response(s). Such request(s) and response(s) may be arranged according to any suitable version of the Open Data Protocol (OData).” [0032] “The backend 132 may provide any number of OData service(s) 134 that process OData requests from the application(s) 104.”); and
the computing environment comprising a plurality of clients executing the applications in connection with a cloud-based server ([0032] “The backend 132 may include any suitable number and/or type of computing devices, such as … distributed computing devices (e.g., cloud servers).” [0083] “The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon with the ODATA service call protocol type and cloud-based server as taught by Hoffner 

With further regard to Claim 18, Porter further teaches wherein:
the single testing scenario only executes each ODATA service once (Col. 24 Ln. 1: “various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth.”).

Claim 19:
Pi in view of Porter, Pettovello, McNamara, Goldstein, Moon and Hoffner teaches the computer program product of claim 18, and Porter further teaches wherein the monitoring comprises:
capturing and storing snippets of the calls (Col. 12 Ln. 6: “the system and method for tracking service requests, request identifiers embedded within such service calls (or located elsewhere) may be utilized to generate a stored representation of a call graph 
capturing and storing entity set details for the calls (Col. 12 Ln. 35: “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” Col. 19 Ln. 61: “In various embodiments, log data may specify, for each request identifier, the service that generated the request identifier and/or the service that received the request identifier.”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon as applied to claim 17 above, and further in view of Altman et al. (US PGPUB 2017/0177416; hereinafter “Altman”).
Claim 21: (New)
Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon teaches all the limitations of claim 17 as described above. Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon does not teach the following, however, Altman teaches further comprising:
validating the performance metrics against one or more predetermined performance thresholds ([0010] “The system can be a software system including a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Pi in view of Porter, Pettovello, McNamara, Goldstein and Moon with the performance metric validation as taught by Altman in order “to improve the process of identifying software problems in performance testing” (Altman [0027]).

Response to Arguments
Applicant's arguments, see the Remarks filed January 10, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-19 and 21 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194